261 F.2d 836
William F. GOLTZ and Raymond F. Goltz, Appellants,v.AIR-MAZE CORPORATION, a Delaware corporation, Appellee.
No. 13564.
United States Court of Appeals Sixth Circuit.
December 19, 1958.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Clifford O'Sullivan, Judge.
Leonard Simons, Meyer Weisenfeld, Detroit, Mich., for appellants.
Baker, Hostetler & Patterson, Cleveland, Ohio, Barbier, MacFarlane & Tolleson, Detroit, Mich., for appellee.
Before ALLEN, Chief Judge, MILLER, Circuit Judge, and WEICK, District Judge.
PER CURIAM.


1
Appellant brought this action for damages alleged to have been caused by appellee's breach of contract between the parties. The contract involved was an "Authorized Distributors Sales Agreement", under which appellee, who was a manufacturer of air filter equipment, granted to appellant "the exclusive nonassignable franchise as authorized distributor for the sale of products manufactured or sold by the party of the first part to all classes of trade, except to manufacturers who purchase their products for use as original or accessory equipment, manufactured for resale, or to automotive jobbers and railroads for passenger car equipment, in the following described territory:".


2
While the Agreement was in force, appellee made direct sales to the R. C. Mahon Company, which Company was located within the territory allotted to appellant. Appellee made several defenses to the claim, the two principal ones being that all sales to R. C. Mahon Company were within the exceptions to the contract and that the alleged damages were speculative and unproven. The District Judge dismissed the action, explaining his ruling in a well-reasoned opinion. Goltz v. Air-Maze Corporation, D.C., 159 F. Supp. 299.


3
We concur in the ruling of the District Judge for the reasons stated in said opinion.


4
The judgment of the District Court is affirmed.